844 A.2d 1227 (2004)
HOME BUILDERS ASSOCIATION OF CHESTER and Delaware Counties, Appellant,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF ENVIRONMENTAL PROTECTION, David E. Hess, Secretary of Environmental Protection, James Newbold, P.E., Regional Manager, Water Management and Martha E. Blasberg, Supervisory Counsel, Appellees.
Supreme Court of Pennsylvania.
March 22, 2004.

ORDER
PER CURIAM.
AND NOW, this 22nd day of March, 2004, the order of the Commonwealth
*1228 Court is AFFIRMED. Appellant's Application for Oral Argument is DENIED.
Mr. Justice NIGRO dissents and would grant oral argument.